DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1, 2, 10, 12, 14, and 16-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hsieh US 2022/0146870.
Regarding claim 1, Hsieh teaches a shutter system comprising: a shutter (35bb)  supported over a camera lens (20b) of a device, the shutter configured to block light transmission in a first state and permit light transmission in a second state in response to a sufficient voltage being applied across the shutter; and a controller coupled to the shutter to selectively apply the voltage (see fig. 3).
Regarding claim 2, Hsieh teaches the controller comprises a timer settable to a time during which the voltage is applied.

Regarding claim 10, Hsieh teaches a power source coupled to the controller (see fig. 3).
Regarding claim 12, Hsieh teaches the shutter comprises: a first conductive layer; a second conductive layer; and a polymer dispersed liquid crystal layer dispersed between the first and second conductive layers [0033].
Regarding claim 14, Hsieh teaches the shutter comprises a touch control surface [0012] coupled to receive user touch and provide signals representative of the user touch to the controller.
Regarding 15, Hsieh teaches a frame (25a) coupled to the device for supporting the shutter over the camera lens.
Regarding claim 16, Hsieh teaches a device comprising: a shutter (fig. 2 and 4 35/35b) configured to block light transmission in a first state and permit light transmission in a second state in response to a sufficient voltage being applied across the shutter; and means for supporting the shutter over a camera lens of an electronic device.  Means for supporting the shutter over a camera lens of an electronic device is interpreted as various means for supporting the shutter 115 over the camera lens 115 of device 100 include a suitable transparent adhesive applied to the shutter 115 to adhere it to the screen 120, which may be formed of glass. Other means include forming various layers of the shutter 115 directly on the screen 120. Further means include utilizing a frame to hold the shutter and attaching the frame to the screen 120. Still further means may be used to secure the shutter over one or more camera lenses in further embodiments. The shutter may be coupled to a device bus for receiving power. The device bus may also provide signals to control the shutter as discussed in further detail below.  Hsieh teaches a frame (25b) to hold the shutter and attaching the frame to the screen (15).
Regarding claim 17, Hsieh teaches a method comprising: receiving an open shutter signal; applying a voltage across a first transparent conductive layer and a second transparent conductive layer forming a stack of layers covering a camera lens of a device, such that a polymer dispersed liquid crystal layer dispersed between the first and second conductive layers transitions from an opaque state to a transparent state (see [0033-0035].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s)  3, 11, 13, 18-20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh.
Regarding claim 3, Hsieh does not explicitly state a user activatable switch coupled to the controller to control application of the voltage.  However Hsieh does provide a touchscreen for controlling the device [0012].  Thus it would have been obvious to incorporate a shutter button similar to a smart phone camera as it can easily be implemented by one of ordinary skill in the art.
Regarding claim 11, Hsieh teaches all the limitations of claim 11 except a trusted privacy module coupled to the controller and configured to receive an input signal from a remote source requesting application of the voltage and verify the source of an input signal.  However the limitation of a trusted privacy module coupled to the controller and configured to receive an input signal from a remote source requesting application of the voltage and verify the source of an input signal is considered obvious in view of encrypted video chat applications  on modern smart phones or remote encrypted security cameras and examiner takes official notice of this.
Regarding claim 13, Hsieh does not explicitly teach the shutter is supported over the camera lens by forming the layers directly over the lens.  However MPEP 2144.05 states:
In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice."); but see Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983) (Claims were directed to a vibratory testing machine (a hard-bearing wheel balancer) comprising a holding structure, a base structure, and a supporting means which form "a single integral and gaplessly continuous piece." Nortron argued that the invention is just making integral what had been made in four bolted pieces. The court found this argument unpersuasive and held that the claims were patentable because the prior art perceived a need for mechanisms to dampen resonance, whereas the inventor eliminated the need for dampening via the one-piece gapless support structure, showing insight that was contrary to the understandings and expectations of the art.).
Forming a shutter directly over the lens is considered obvious to improve compactness.
Regarding claim 18, Hsieh teaches all the limitations of claim 18 except setting a timer for a selected amount of time in response to receiving the open shutter signal; and stopping applying the voltage in response to the timer expiring.  However this is basic operation of a shutter as shutter speed (how long the shutter remains open) and a controllable shutter speed is used for taking photos in a variety of levels of ambient light and examiner takes official notice of this.
Regarding claim 19, Hsieh does not explicitly teach verifying that the open shutter signal is received from a trusted source via key based encryption.  However this is a basic process to virtually any wireless encrypted security camera and examiner takes official notice of this.
Regarding claim 20, Hsieh does not explicitly teach the open shutter signal is received in response to user interaction with a touch sensitive layer of the stack of layers.  However Hsieh does teach touch interaction to control the device [0012] as well as the capability as a selfie camera [0013] in view this teach the open shutter signal is received in response to user interaction with a touch sensitive layer of the stack of layers is considered obvious.




Claim(s) 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh in view of Stern US 6370339.
Regarding claim 4-5, Hsieh teaches the limitations of claim 4-5 except the user activatable switch comprises a sensor responsive to a user knock and the sensor comprises a microphone or vibration sensor. Stern teaches a camera except the user activatable switch comprises a sensor responsive to a user knock and the sensor comprises a microphone or vibration sensor (see Column 2 lines 42-53) providing flexible shutter activation.  Therefore, it would have been obvious to modify Hsieh in view of Stern to provide flexible shutter activation.
Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh in view of Large  US 2021/0144313.
Regarding claim 6, Hsieh teaches all the limitations of claim 6 except the shutter system of claim 1, wherein the shutter comprises multiple lateral sections configured to cover multiple laterally spaced lenses wherein the controller is configured to apply the voltage selectively to each of the shutter multiple lateral sections.  Large teaches camera with a shutter comprises multiple lateral sections (configured to cover multiple laterally spaced lenses wherein the controller is configured to apply the voltage selectively to each of the shutter multiple lateral sections (fig. 1 158, 164, 160, 162) wherein the controller is configured to apply the voltage selectively to each of the shutter multiple lateral sections [0151] for providing color separated images.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Hsieh ain view of Large to provide color separated imaging.
Regarding claim 7, Large teaches . The shutter system of claim 6 and further comprising user activated switches, each user activated switch coupled to a respective shutter multiple lateral section [0051].
Regarding claim 8, while Large does not explicitly teach wherein each user activated switch comprises a touch sensitive area coupled to each respective shutter multiple lateral section.  Large does teach 4 shutters that each can be operated individually and also provides for a touch screen menu to control the camera [0087] [0094].  The limitation of devoting a touch sensitive area coupled to each respective shutter multiple lateral section is considered a product-by-process limitation as Large provides the structure hardware capable of performing this operation which appears to be taught by Large.
Regarding claim 9, Large does not explicitly teach  power conductors coupled to the controller and a power source of the device; voltage lines coupled to the controller; and control lines coupled to independently control the voltage lines to apply power to the shutter multiple lateral sections.  However Large does disclose a PDLC as a shutter [0051] and independently controlled shutter section (158, 160, 162, 164) therefore some form of independently control the voltage lines to apply power to the shutter multiple lateral sections as this is basic implementation of a PDLC device with independently controlled sections.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562. The examiner can normally be reached 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU VU/Primary Examiner, Art Unit 2871